                            Case 3:21-cv-08036-MTL Document 21 Filed 06/14/21 Page 1 of 2




                    1 Erica K. Rocush, SB # 021297
                        Erica.Rocush@lewisbrisbois.com
                    2   Nicholas J. Walter, SB # 036410
                        Nicholas.Walter@lewisbrisbois.com
                    3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        Phoenix Plaza Tower II
                    4   2929 North Central Avenue, Suite 2100
                        Phoenix, Arizona 85012-2761
                    5   Telephone: 602.385.1040
                        Facsimile: 602.385.1051
                    6   Firm email: azdocketing@lewisbrisbois.com
                        Attorneys for Defendants Campbell County, Wyoming;
                    7   Scott D. Matheny, in his personal capacity and his official capacity
                        as Sheriff of Campbell County, Wyoming Sheriff’s Office; Charlene
                    8   Rae Edwards, in her personal capacity and her official capacity as
                        Counsel for Campbell County, Wyoming Sheriff’s Office
                    9
                   10                                UNITED STATES DISTRICT COURT
                   11                                        DISTRICT OF ARIZONA
                   12 David M. Lauck,                                          No. 3:21-cv-08036-MTL
                   13                   Plaintiff,
                                                                               NOTICE OF SUBSTITUTION OF
                   14           vs.                                            ATTORNEY WITHIN SAME FIRM
                   15 Campbell County, Wyoming, a jural entity;
                      Scott D. Matheny, in both his personal
                   16 capacity and his official capacity as Sheriff
                      of Campbell County, Wyoming Sheriff’s
                   17 Office; Charlene Rae Edwards, in both her
                      personal capacity and her official capacity
                   18 as Counsel for Campbell County,
                      Wyoming Sheriff’s Office; Black Diamond
                   19 Investigation and Security Inc., a
                      Wyoming corporation; Does 1, 2 and 3,
                   20
                                    Defendants.
                   21
                   22           Defendants Campbell County, Wyoming; Scott D. Matheny, in his personal capacity
                   23 and his official capacity as Sheriff of Campbell County, Wyoming Sheriff’s Office; and
                   24 Charlene Rae Edwards, in her personal capacity and her official capacity as Counsel for
                   25 Campbell County, Wyoming Sheriff’s Office (collectively, “Defendants”) hereby give
                   26 notice to the Court and to opposing counsel that Nicholas J. Walter is substituting for
                   27 attorney John J. Daller, who is no longer with the firm, and will now be an attorney of record

LEWIS              28 in this matter with Erica K. Rocush.
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                            Case 3:21-cv-08036-MTL Document 21 Filed 06/14/21 Page 2 of 2




                    1            Please direct all future correspondence, pleadings, and minute entries to:
                    2                                       Erica K. Rocush, Esq.
                                                           Nicholas J. Walter, Esq.
                    3                              Lewis, Brisbois, Bisgaard & Smith, LLP
                    4                                      Phoenix Plaza Tower II
                                                   2929 North Central Avenue, Suite 1700
                    5                                        Phoenix, AZ 85012
                    6                                          (602) 385-1040

                    7
                    8            RESPECTFULLY SUBMITTED this 14th day of June, 2021.

                    9
                                                                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10
                   11                                              By: s/ Nicholas J. Walter
                                                                          Erica K. Rocush
                   12                                                     Nicholas J. Walter
                                                                          Attorneys for Defendants Campbell County,
                   13                                                      Wyoming; Scott D. Matheny, in his personal
                                                                           capacity and his official capacity as Sheriff of
                   14                                                      Campbell County, Wyoming Sheriff’s Office;
                                                                          Charlene Rae Edwards, in her personal capacity
                   15                                                     and her official capacity as Counsel for
                                                                          Campbell County, Wyoming Sheriff’s Office
                   16
                   17
                   18
                   19                                      NOTICE OF SERVICE
                   20            I hereby certify that on June 14, 2021, I electronically transmitted the foregoing
                   21 document to the Clerk’s office using the Court’s CM/ECF System and thereby served all
                   22 counsel of record in this matter.
                   23
                   24
                        s/ Rena Crockett
                   25     26572-832

                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        4817-9025-7902.1
